F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                               MAY 5 1997
                                    TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                    Clerk
 JAMES BAUHAUS,

          Plaintiff-Appellant,

              v.
                                                             No. 96-5226
 STATE OF OKLAHOMA; JOHN W.                            (D.C. No. 96-CV-689-E)
 KELSON, Assistant District Attorney;                      (N. Dist. Okla.)
 LES EASLY, Former Associate D.
 Warden, OSP; SALLY HOWE SMITH,
 Tulsa County Court Clerk; JESSE
 HARRIS, Tulsa District Judge,

          Defendants-Appellees.



                                 ORDER AND JUDGMENT*


Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. Therefore, the case is ordered

submitted without oral argument.

      James Bauhaus, an inmate appearing pro se, appeals the dismissal of his civil

rights action brought pursuant to 42 U.S.C. § 1983. Bauhaus alleged an assistant district


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
attorney prevented an expert from examining blood and fingerprint evidence, a former

associate warden directed the murder of someone who could have supported Bauhaus'

claim of innocence, the county clerk obstructed his attempts to file a timely appeal, and a

district judge committed judicial misconduct in denying mandamus relief. The district

court found although Bauhaus' claims were not frivolous, they did not allege

constitutional violations and lacked any arguable basis in law. The court noted Bauhaus'

claims were not cognizable in a civil rights action and may be more appropriately raised

in a petition for writ of habeas corpus.

       Bauhaus was convicted of murder in Oklahoma in 1973 and was sentenced to life

in prison. He alleges his conviction was based on the testimony of two eyewitnesses,

which was procured by police misconduct, and that blood and fingerprint evidence

retrieved from the crime scene could reveal the real killer if it was analyzed by modern

forensic technology. Bauhaus previously sought mandamus relief in state district court

and in the state court of criminal appeals, which was denied.

       On appeal, Bauhaus contends the district court erred in refusing to require analysis

of the blood and fingerprint evidence, denying him due process and equal protection. He

further contends police misconduct during the investigation denied him due process and

equal protection. Bauhaus seeks an order compelling analysis of the alleged blood and

fingerprint evidence.

       Reviewing Bauhaus' filings de novo, we agree with the district court that his

allegations fail to state any constitutional violations and that his civil rights action was

properly dismissed. See generally West v. Atkins, 487 U.S. 42, 48 (1988) (plaintiff must

allege constitutional violation to state a § 1983 claim); Brown v. Zavaras, 63 F.3d 967,


                                              -2-
972 (10th Cir. 1996) (conclusory allegations of equal protection violation insufficient to

withstand dismissal under Fed. R. Civ. P. 12(b)(6)).

       Bauhaus has filed several motions with this court, including a motion to order the

director of the law library to replace books, to allow access to library, and to stop opening

legal mail out of his presence; a motion to cease and desist; a motion for "relieving

hindrance"; a motion "to force Oklahoma to run the killer's fingerprints"; and a motion to

allow "first access to the killer's DNA." These motions are outside of our appellate

jurisdiction and are DENIED. Bauhaus' motion for default judgment based upon

appellees' failure to file a reply brief is also DENIED.

       The judgment of the district court dismissing Bauhaus' civil rights action is

AFFIRMED. The mandate shall issue forthwith.

                                                   Entered for the Court

                                                   Mary Beck Briscoe
                                                   Circuit Judge




                                             -3-